Citation Nr: 0300974	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating of permanency for the 100 percent 
schedular evaluation assigned for service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals 
(Board) by means of a January 2001 rating decision 
rendered by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran's 100 percent rating for service-connected 
PTSD is shown to be reasonably certain to continue at this 
level throughout his life.


CONCLUSION OF LAW

The criteria for a finding of permanency of a total rating 
for the veteran's service-connected PTSD have been met. 38 
U.S.C.A. § 3501 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.327, 3.340, 4.15 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  At the outset, the Board must consider the impact 
of the Veterans Claims Assistance Act of 2000 (VCAA) on 
the veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. 
App. 300 (2001) (per curiam).  The law provides that VA 
has a duty to assist veterans and other claimants in 
developing their claims for VA benefits.  Inasmuch as the 
Board is granting the benefit sought on appeal, action to 
correct any deficiency on the part of the RO in complying 
with the requirements of the VCAA would serve no useful 
purpose, but would only needlessly delay favorable action 
on the veteran's appeal.

Legal Criteria.  The term "total disability permanent in 
nature" means any disability rated total for the purposes 
of disability compensation which is based upon an 
impairment reasonably certain to continue throughout the 
life of the disabled person.  38 U.S.C.A. § 3501(a)(8).  
Permanent and total disability will be held to exist when 
an individual is unemployable as a result of disabilities 
that are reasonably certain to last throughout the 
remainder of that person's life.  See Talley v. Derwinski, 
2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

Total disability exists when there is present any 
impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
Total disability may or may not be permanent.  Permanence 
of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  Diseases and 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement 
under treatment is remote.  The age of the disabled person 
may be considered in determining permanence.  Id.  Once 
permanence is established, a veteran need not undergo 
further VA examinations in order to retain his 100 percent 
disability rating for the permanent disability.  38 C.F.R. 
§ 3.327(b)(2)(iii).

Factual Background.  The record reflects that the veteran 
was born in 1946 and served with artillery units during 
his military service with the Army from 1967 to 1969.  He 
was exposed to a great deal of combat during his service 
in Vietnam from November 1967 to November 1968.  

Shortly after his release from military service, the 
veteran entered the police force.  He was hospitalized at 
a VA facility in September 1998 for PTSD symptoms, such as 
daily intrusive thoughts, nightmares, flashbacks, 
hypervigilance, exaggerated startle response, depression, 
anxiety, and survivor guilt.  When the veteran was 
released from the hospital in November 1968, he was 
diagnosed with severe PTSD and it was reported that he 
would not be able to return to his work due to the 
severity of the PTSD.

The report of VA examination for disability evaluation 
purposes in December 1998 reflects that the veteran was on 
emergency leave from his job as a policeman.  He had 
worked in that capacity for the last 29 years.  Severe 
PTSD was diagnosed and the examiner assigned a Global 
Assessment of Functioning (GAF) score of 45, reflecting 
severe psychological symptoms affecting his social and 
occupational functioning as well as a general decline in 
his cognitive functioning.

In February 1999 the veteran reported that he became too 
disable to work as a sheriff's detective in August 1998.  
A notice from the Social Security Administration reflects 
that the veteran had been found to be disabled as of 
August 1998 and was entitled to monthly disability 
benefits beginning February 1999.

By a rating dated in August 1999, the RO established 
service connection for PTSD and rated this disorder as 100 
percent disabling from August 24, 1998.

VA outpatient treatment progress notes reflect that the 
veteran was seen on a frequent basis during 2000, that he 
continued to have intrusive memories and nightmares, and 
that he was virtually still obsessed with Vietnam.  He 
remained very depressed and had some vague suicide 
ideation.  He was noted to be functioning poorly.

In September 2000, the veteran reported for a VA 
psychiatric examination.  It was noted that he attended 
group therapy three or four times per week and had been 
seeing a psychiatrist for medication every month.  Despite 
this treatment and medication, he continued to be "very 
fragile."  He slept a lot and was bothered by nightmares.  
The examiner noted that the veteran continued to have 
difficulties from day to day and he stayed at home most of 
the time.  The only relief he had was when he attended his 
VA group therapy sessions.  Otherwise, he was noted to be 
"completely isolated at home from everybody."  The veteran 
was sad and showed some stuttering-like problems when 
describing his history.  The examiner noted that it 
appeared that the veteran was suffering with severe 
depression.  He became very emotionally upset when 
starting to describe some of his problems.  The examiner 
noted fear in the veteran's eyes quite often.  Content of 
thought seemed to indicate severe problems related to 
Vietnam.  These were manifested by frequent nightmares, 
flashbacks, extreme guilt, difficulty adjusting to life, 
and a tendency to isolate himself.  Diagnoses of PTSD and 
major depressive disorder were rendered.  A GAF score of 
35 was assigned.  The examiner noted that, regarding the 
possibility of the veteran working in the future, he was 
permanently and totally disabled.  It was further noted 
that the veteran's depressive symptoms were the 
consequence of his war experiences.

Analysis.  The veteran has not worked since August 1998 
when he was admitted to a VA hospital for PTSD symptoms.  
Upon his release from the hospital in November 1968, he 
was diagnosed with severe PTSD and it was reported that he 
would not be able to return to his work due to the 
severity of the PTSD.  Evaluation for disability 
evaluation purposes in December 1998 confirmed that the 
veteran's PTSD was severe.

The veteran was found to be disabled by the Social 
Security Administration as of August 1998.  The Court has 
held that although a Social Security Administration's 
decision with regard to unemployability is not controlling 
for purposes of VA adjudications, the decision is 
"pertinent" to a determination of the appellant's ability 
to engage in substantially gainful employment.  Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).

By a rating dated in August 1999, the RO rated the 
veteran's PTSD as 100 percent disabling from August 1998.  
VA outpatient progress notes for 2000 reflect that the 
veteran was seen on a frequent basis and that he continued 
to have intrusive memories and nightmares and was 
virtually still obsessed with Vietnam.  He remained very 
depressed and had some vague suicide ideation.  He was 
noted to be functioning poorly.  Examination in September 
2000 revealed that despite treatment and medication, the 
veteran continued to be "very fragile."  The veteran was 
depressed and, except when attending group therapy 
sessions, he was completely isolated.  The examiner 
offered his opinion that the veteran was permanently 
disabled and would not be able to return to work.

The medical evidence presented indicates that the severity 
of the veteran's PTSD is reasonably certain to continue 
throughout his life.  The fact that the veteran has been a 
cooperative participant in regular treatment, both group 
and individual, and that he has been tried on several 
medications but with poor success, supports such a 
finding, as does the fact that the physician who examined 
the veteran for disability evaluation purposes in 
September 2000 offered his opinion that the veteran was 
permanently disabled and would not be able to return to 
work.

There is no medical evidence of record to contradict the 
opinion of permanency of the veteran's PTSD proffered by 
the VA examiner in September 2000.  Thus, the Board finds 
that the 100 percent disability rating is reflective of 
the veteran's current disability status and that the total 
disability resulting from veteran's PTSD is permanent as 
envisioned by the statute and regulations.


ORDER

Permanency of a total rating for service-connected PTSD is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

